FILED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                                JUN i 5 2010
                                                                                       Clerk. U.S. District & Bankruptcy
                                                                                       Courts for the District of Columbia

Derian Douglas Hickman,                               )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             )
                                                      )
                                                              Civil Action No.         10 1005
U.S. Attorney General Texas Child Support             )
et aI.,                                               )
                                                      )
       Defendants.                                    )


                                  MEMORANDUM OPINION

       The plaintiff, Derian Douglas Hickman, filed a pro se complaint ~md application to

proceed without prepayment of fees. Hickman's application to proceed without prepayment of

fees will be granted, the complaint will be dismissed as frivolous, and the plaintiff will be

directed to show cause in writing why he should not be prospectively barred from filing without

prepayment of fees.

       Hickman, known to this court from prior frivolous and otherwise defective filings, has

filed the instant complaint against the United States Attorney General Texas Child Support, the

Federal Election Commission, and the "Supreme Court of the United States in Washington,

D.C." CompI. at 1. In its entirety, the complaint alleges as follows:

               Rquesting verification of previous elections as governor. Freedom liberty
       and Independence party elections. Nominations for president ofthe United States
       of America and Federal Election Commission filings involving eJlection as D.C.
       councilman[,] D.C. Commissioner also. Requesting Supreme court return
       property, cruise ships, space shuttle, submarine, aircraft, homes, money, land,
       other property. And documents. All court transcript should be provided free with
       a fee waiver request. And also request to be at trial or hearing to establish
       paternity for the 2 children the default judgment was entered against me. A
       reduction in amount due and verification of previous child trust in excess of 1
       million to 100 million. Requesting a trial by jury. Asking for amount due[,]
       documents.

Compi. at 1.

       Such a complaint not only fails to meet the minimum requirements of Rule 8(a) of the

Federal Rules of Civil Procedure, but also appears to be based on fantastic and delusional

premises. Complaints describing fantastic or delusional scenarios are subject to immediate

dismissal as frivolous. See Neitzke v. Williams, 490 U.S. 319, 328 (1989); Best v. Kelly, 39 F.3d

328, 330-31 (D.C. Cir. 1994). Accordingly, this complaint will be dismissed with prejudice.

       Including this one, the plaintiff has filed 17 complaints since February of2009, each of

which warranted immediate dismissal, either because it did not meet the minimum requirements

of Rule 8 or because it was frivolous. This pattern of filing results in an unwarranted

consumption of judicial resources. The plaintiff was warned previously that if he persisted in

filing frivolous or otherwise defective complaints, the Court could limit or deny his ability to

proceed without prepayment of fees. See Slip. op., Derian Douglas Hidman v. Derian Douglas

Hicman Archives et ai., Civil Action No. 10-12, at 2 (D.D.C. Jan. 6,2010). Accordingly, the

plaintiff will be required to show cause in writing why he should not be barred prospectively

from filing without prepayment of the filing fee.

       A separate, related order accompanies this memorandum opinion.



                                                      U Ited States DIstnct Judge




                                                -2-